United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-1900
                         ___________________________

                              United States of America,

                         lllllllllllllllllllllPlaintiff - Appellee,

                                            v.

                                  Jason Lee Kirtley,

                       lllllllllllllllllllllDefendant - Appellant.
                                        ____________

                     Appeal from United States District Court
                  for the Western District of Missouri - St. Joseph
                                  ____________

                             Submitted: April 25, 2019
                                Filed: May 3, 2019
                                  [Unpublished]
                                  ____________

Before COLLOTON, WOLLMAN, and KELLY, Circuit Judges.
                       ____________

PER CURIAM.

      Jason Kirtley directly appeals the sentence the district court1 imposed after he
pleaded guilty to a drug offense, pursuant to plea agreement containing an appeal

      1
        The Honorable Greg Kays, United States District Judge for the Western
District of Missouri.
waiver. His counsel has moved to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), challenging the sentence as substantively
unreasonable. Kirtley has moved for appointment of new counsel.

       We will enforce the appeal waiver in this case because Kirtley entered into the
plea agreement and the appeal waiver knowingly and voluntarily, his challenge to the
sentence falls within the scope of the appeal waiver, and no miscarriage of justice
would result from enforcing the waiver. See United States v. Scott, 627 F.3d 702, 704
(8th Cir. 2010); United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en
banc). Further, we have independently reviewed the record under Penson v. Ohio,
488 U.S. 75 (1988), and have found no non-frivolous issues for appeal outside the
scope of the appeal waiver.

      Accordingly, we grant counsel’s motion to withdraw, deny as moot Kirtley’s
pending motion, and dismiss this appeal.
                     ______________________________




                                         -2-